Title: To Benjamin Franklin from Alexander Small, [after 22 July 1780]
From: Small, Alexander
To: Franklin, Benjamin


Dear Sir
Wednesday Noon [after July 22, 1780]
When I had the pleasure of seeing You I did not know that we were to quit our present Habitation before five O’Clock. I therefore trouble with this, to desire that you will by him send Your Commands for England, and the paper I left with you.
Let your Evening and Morning Contemplation be the Inscription on the Peace of Munster. As much depends on You, in Proportion to your neglect of the Means, in that proportion will the Deaths the delay occasions be laid to your Charge. Blessed are the Peace Makers, said the preacher of Peace and Good will to Men. Let your Speedy appearance in London give Joy to thousands; and to none, more than to Dear Sir Your Faithful and Affectionate Servant
Alexr Small
 
Addressed: To Dr Franklin / Passey
Notation: Small.
